DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed March 7, 2022. Claims 1-10 are pending and claim 1 is amended.

	Response to Amendment
Claim 1 has been amended to overcome the 35 USC 112(b) rejections; therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda (US 9,466,506).
In regards to claim 1, Masuda discloses
A fluid disperser (Fig.2, 4) comprising:
a plate body installed in a channel (53a), the plate body having a first wall portion in a middle region of a first surface of the plate body (Figs.2 and 3, the middle region has a wall portion without any openings), the first surface facing an upstream side of the channel and including the middle region as one main plane surface (Figs.2 and 3), and the plate body provided with a plurality of holes (51) around the first wall portion allowing a fluid to flow in from the upstream side to a downstream side of the channel (Fig.2); and
a second wall portion (55) provided on and protruding from the first surface and having an inner surface intersecting with a line extending from the middle region to a circumferential edge of the first surface (Fig.3).
in regards to claim 2, Masuda discloses that a shape of the second wall portion in cross section parallel to the first surface is a hoop shape about the middle region of the first surface serving as a reference of a center (Fig.3).
In regards to claim 9, Masuda discloses
A fluid dispersing device (Fig.2) comprising:
a tubular-shaped portion (21, 52) having an inner curved surface (inside cover 52) with a channel having a greater diameter on a downstream side than on an upstream side (Fig.2);
an opening portion (54a) provided in the tubular-shaped portion and allowing a fluid to flow into the channel; and
the fluid disperser according to claim 1 installed in the channel (Fig.2),
wherein the first wall portion of the fluid disperser is opposed to an opening of the opening portion (Fig.2), and
the second wall portion of the fluid disperser protrudes toward the inner curved surface (Fig.2).
in regards to claim 10, Masuda discloses a perforated plate (24a) provided with a plurality of holes allowing the fluid to flow in from the upstream side to the downstream side, the perforated plate being installed parallel to the plate body of the fluid disperser on the downstream side of the fluid disperser in the channel (Fig.2).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that
 a height of the second wall portion is smaller than an opening diameter of the respective holes provided in the plate body, or a third wall portion provided on a second surface of the plate body on an opposite side of the first surface, and having an inner surface intersecting with a line extending from a middle region to a circumferential edge of the second surface.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763